865 F.2d 1256Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Brian A. BROWN, a/k/a Bryant Brown, Plaintiff-Appellant,v.UNITED STATES DISTRICT COURT FOR the DISTRICT OF MARYLANDCLERKS OFFICE, et al;  Joseph Haas, Clerk;  KimBerger, Pro Se Unit Deputy Clerk, etal., Defendants-Appellees.
No. 88-7243.
United States Court of Appeals, Fourth Circuit.
Dec. 6, 1988.Rehearing Denied Jan. 6, 1989.

Brian A. Brown, appellant pro se.
Before K.K. HALL, JAMES DICKSON PHILLIPS and SPROUSE, Circuit Judges.
PER CURIAM:


1
Brian Brown appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  This statute does not apply to actions against federal officials, only state officials.   District of Columbia v. Carter, 409 U.S. 418 (1973).  The district court dismissed Brown's claim because only federal officials were named as defendants.


2
Brown's cause of action should also have been construed by the district court as a complaint against federal officials pursuant to 28 U.S.C. Sec. 1331.   Haines v. Kerner, 404 U.S. 519 (1972) (requiring broad construction of pro se complaints);  Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  When the complaint is viewed as a Bivens action, the reasoning of the district court is not sufficient grounds for dismissal.  However, because the defendants have an absolute defense, Brown's claim also fails as a Bivens action.


3
The defendants in the present case were acting pursuant to a court order when they transferred Brown's prior case to another federal court.  Court clerks acting in obedience to a court order or under the court's direction are accorded a defense of absolute immunity, derived from the immunity afforded judicial officers.   McCray v. Maryland, 456 F.2d 1 (4th Cir.1972);  Lockhart v. Hoenstine, 411 F.2d 455 (3d Cir.), cert. denied, 396 U.S. 941 (1969).


4
Because Brown's claim fails when construed as an action brought pursuant to either 42 U.S.C. Sec. 1983 or 28 U.S.C. Sec. 1331, we affirm the order of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
AFFIRMED.